DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on June 16, 2022.  Claims 1-5, 9, 11-13, 15, and 16 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone communication on August 19, 2022 with Anthony Kandare.  The application has been amended as follows:


In the Claims

3. (Currently amended) The digital catalog augmentation system according to claim 1, 


















4. (Currently Amended) The digital catalog augmentation system according to claim 1, wherein said scraper is adapted to scrape reviews posted to a review forum integral or otherwise associated with a digital commerce platform of the digital catalog.  

5. (Currently Amended) The digital catalog augmentation system according to claim 1, wherein said scraper is adapted to scrape reviews posted to a review forum integral or otherwise associated with another digital platform such as an online blog, a reviews website, a social network, or any other server accessible through the internet.

9. (Currently amended) The digital catalog augmentation system according to claim 1, 


















wherein augmenting the offer listing includes: 
(a) adding one or more data records or files to be rendered as part of the offer listing in the digital catalog; 
(b) editing one or more data records or files to be rendered as part of the offer listing in the digital catalog; and 
(c) removing one or more data records or files to be rendered as part of the offer listing in the digital catalog.  

11. (Currently amended) The digital catalog augmentation system according to claim 1, wherein an added or modifier record expands a feature matrix generated as part of the digital catalog offer listing.  

12. (Currently amended) The digital catalog augmentation system according to claim 1, wherein extraction of a threshold number of reviews with negative sentiment triggers one or more of:
(a) generation of a report; 
(b) a change in placement of the offer listing within the digital catalog; 
(c) a change in catalog search engine result placement; and 
(d) a suspension or delisting of the offering from the catalog.


Allowable Subject Matter
Currently claims 1-5, 9, 11-13, 15, and 16 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…  process, using natural language processing, unstructured text of the plurality of reviews to identify one or more criteria associated with an offering within the offer listing and a contextual sentiment associated, wherein the natural language processing comprises at least the step of correcting transliterated (mixed-code) language in the plurality of reviews in which multiple languages are used within the same text section”

Dillard et al (US 9,672,555 B1) discloses  process, using natural language processing, unstructured text of the plurality of reviews to identify one or more criteria associated with an offering within the offer listing and a contextual sentiment associated (Dillard: [Col. 4, lines 44-46 and 63-67; Col. 13, lines 41-46], Fig. 3 and 6 – “customer reviews may include quantitative ratings for the item, text-based comments regarding the item…quote extraction module 134 may periodically scan customer reviews in the customer review data 132 in order to extract representative comments or “quotes' for items that summarize the information contained in the customer reviews for the items, both as to content and sentiment…quote extraction module 134 may also be able to detect the use of sarcasm and substitute the appropriate words for negation. Other n-gram modeling may be applied to the sentences to compose the words into unigrams, bigrams, and trigrams, as is common in natural language processing”, “one or more criteria” is content such as a topic), wherein the natural language processing comprises at least the step of correcting transliterated (mixed-code) language in the plurality of reviews by: (a) referencing to a knowledge base in various languages; or (b) converting transliterated review language into original scripts based on knowledge in the domain of respective product/service offerings in the digital catalog (Dillard: [Col. 12, ll. 60-67] – “Because the terminology used to discuss and express sentiment regarding different types of items may be different, the sentences in the training data 138 may be extracted from customer reviews 202 regarding the same group or category of items as the collection of sentences to be classified”; [Col. 13, lines 17-24] – “quote extraction module preprocesses the sentences comprising the training data to increase the accuracy of the classification process and account for the nuances of the applied machine learning techniques. For example, the quote extraction module may convert the sentences comprising the training data to lowercase and remove punctuation, stopwords, and any formatting characters, such as HTML or special characters”) (Examiner’s Note: Converting sentences to remove formatting characters such as HTML is “correcting transliterated (mixed-code) language”. Training data is used to preprocess the sentences and perform HTML removal (i.e. “domain specific spell correction”) in order to determine the closest reasonable intention of the customer (i.e. “obtain the nearest possible words”). Further, the claim language “to obtain the nearest possible words” is being given little patentable weight because it is intended use language.).   PTO 892 Reference U discloses machine translation and post-editing user generated content.  Neither Linden, Dillard, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious process, using natural language processing, unstructured text of the plurality of reviews to identify one or more criteria associated with an offering within the offer listing and a contextual sentiment associated, wherein the natural language processing comprises at least the step of correcting transliterated (mixed-code) language in the plurality of reviews in which multiple languages are used within the same text section.  
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625